Case 19-12809-JKS              Doc 1153         Filed 02/03/20 Entered 02/03/20 10:15:43                            Desc Main
                                               Document     Page 1 of 4



     LOWENSTEIN SANDLER LLP
     Mary E. Seymour, Esq.
     Joseph J. DiPasquale, Esq.
     Michael Papandrea, Esq.
     One Lowenstein Drive
     Roseland, NJ 07068
     Telephone: (973) 597-2500
     Facsimile: (973) 597-2400
     E-mail: mseymour@lowenstein.com
     E-mail: jdipasquale@lowenstein.com
     E-mail: mpapandrea@lowenstein.com

     Counsel to the Liquidating Trustee

                                 UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEW JERSEY


     In re:                                                        Chapter 11

     NEW ENGLAND MOTOR FREIGHT, INC.,                              Case No. 19-12809 (JKS)
     et al.,
                                                                   (Jointly Administered)
                                           1
                                Debtors.


         NOTICE OF (A) ENTRY OF ORDER CONFIRMING THE JOINT COMBINED
           PLAN AND DISCLOSURE STATEMENT; (B) OCCURRENCE OF THE
            EFFECTIVE DATE; AND (C) CERTAIN IMPORTANT DEADLINES

 TO ALL CREDITORS, INTEREST HOLDERS, AND OTHER PARTIES IN INTEREST:

        PLEASE TAKE NOTICE that an order (the “Confirmation Order”) [Docket No. 1123]
 confirming the Debtors’ and Official Committee of Unsecured Creditors’ Third Amended Joint
 Combined Plan of Liquidation and Disclosure Statement (as may be modified, the “Plan”) [Docket
 No. 1023], was entered by the Honorable John K. Sherwood, United States Bankruptcy Judge, and
 docketed by the Clerk of the United States Bankruptcy Court for the District of New Jersey (the
 “Bankruptcy Court”) on January 15, 2020. Capitalized terms used but not otherwise defined herein
 shall have the meanings given to such terms in the Plan and/or the Confirmation Order, as
 applicable.


 1
   The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are as follows:
 New England Motor Freight, Inc. (7697); Eastern Freight Ways, Inc. (3461); NEMF World Transport, Inc. (2777); Apex Logistics,
 Inc. (5347); Jans Leasing Corp. (9009); Carrier Industries, Inc. (9223); Myar, LLC (4357); MyJon, LLC (7305); Hollywood Avenue
 Solar, LLC (2206); United Express Solar, LLC (1126); and NEMF Logistics, LLC (4666).


 36527/2
 02/03/2020 205702901.5
Case 19-12809-JKS       Doc 1153    Filed 02/03/20 Entered 02/03/20 10:15:43            Desc Main
                                   Document     Page 2 of 4



          PLEASE TAKE FURTHER NOTICE that copies of the Confirmation Order, the Plan
 and the related documents, are available to be viewed, at no charge, on the Debtors’ case website
 (https://www.donlinrecano.com/nemf) under “Plan & Disclosure Statement Documents,” or at the
 Bankruptcy Court’s website (www.njb.uscourts.gov). To access the Bankruptcy Court’s website,
 you will need a PACER password and login, which can be obtained at
 (https://pacer.psc.uscourts.gov/pscof/registration).

        PLEASE TAKE FURTHER NOTICE that the Effective Date of the Plan occurred on
 February 3, 2020.

        PLEASE TAKE FURTHER NOTICE that: (a) all requests for payment of
 Administrative Expense Claims arising after February 11, 2019, other than Professional Fee
 Claims and Auto Liability Claims, must be filed by no later than March 4, 2020 (the
 “Administrative Claims Bar Date”), and (b) all requests for payment of Professional Fee Claims
 must be filed by no later than April 14, 2020 (the “Professional Fee Claims Bar Date”). Holders
 of Administrative Expense Claims and/or Professional Fee Claims that do not timely file requests
 for payments of such claims by the Administrative Claims Bar Date and/or the Professional Fee
 Claims Bar Date, as applicable, shall be forever barred from asserting such claims against the
 Debtors, the Debtors’ estates, or the Liquidating Trust.

         PLEASE TAKE FURTHER NOTICE that, except as otherwise provided for in the Plan,
 all Executory Contracts and Unexpired Leases shall be deemed rejected as of the Effective Date
 pursuant to Article XI of the Plan, in accordance with and subject to the provisions and
 requirements of Sections 365 and 1123 of the Bankruptcy Code, except to the extent that: (a) the
 Debtors previously have assumed, assumed and assigned, or rejected such Executory Contract or
 Unexpired Lease, (b) such Executory Contract or Unexpired Lease expired or terminated pursuant
 to its own terms or by agreement of the parties thereto, or (c) prior to the Effective Date, the
 Debtors have filed a motion to assume, assume and assign, or reject an Executory Contract or
 Unexpired Lease on which the Bankruptcy Court has not yet ruled. All claims (“Rejection
 Claims”) arising out of the rejection of Executory Contracts and/or Unexpired Leases that are
 deemed to be rejected pursuant to Article XI of the Plan must be filed and served on the Debtors’
 claims and noticing agent, Donlin Recano & Company, Inc. (“DRC”), on or before March 9, 2020
 (the “Rejection Claims Bar Date”), either by:



         (i) Electronically via the interface available on DRC's website at
             https://www.donlinrecano.com/Clients/nemf/FileRejectionClaim or
         (ii) Via U.S. Mail or other hand delivery method to the following address
         If Proof of Claim is sent by mail, send to:
                Donlin, Recano & Company, Inc.
                Re: New England Motor Freight, Inc., et al.
                P.O. Box 199043
                Blythebourne Station
                Brooklyn, NY 11219



                                                -2-
Case 19-12809-JKS       Doc 1153     Filed 02/03/20 Entered 02/03/20 10:15:43             Desc Main
                                    Document     Page 3 of 4



         If Proof of Claim is sent by Overnight Courier or Hand Delivery, send to:
                Donlin, Recano & Company, Inc.
                Re: New England Motor Freight, Inc., et al.
                6201 15th Avenue
                Brooklyn, NY 11219


         PLEASE TAKE FURTHER NOTICE that a Rejection Claim will be deemed timely
 filed only when actually received by DRC by one of the methods listed above on or before the
 Rejection Claims Bar Date. Proof of Claim Forms may not be delivered via facsimile or electronic
 mail transmission. Rejection Claims that are not timely filed by the Rejection Claim Bar Date
 shall be discharged and forever barred against the Debtors, their Estates and/or the Liquidating
 Trust.

        PLEASE TAKE FURTHER NOTICE that except as otherwise provided in the Plan, the
 Liquidating Trustee shall file objections to Claims by no later than February 2, 2021 (unless
 extended by an Order of the Bankruptcy Court).

        PLEASE TAKE FURTHER NOTICE that pursuant to paragraph 22 of the Confirmation
 Order, the Chapter 11 Cases of Debtors Hollywood Solar and United Solar have been deemed
 dismissed as of the Effective Date pursuant to Sections 105(a) and 1112(b) of the Bankruptcy
 Code.

        PLEASE TAKE FURTHER NOTICE that pursuant to paragraph 37 of the Confirmation
 Order and Article XIV.U. of the Plan, the Chapter 11 Cases of all of the Debtors—other than the
 Chapter 11 Cases of New England Motor Freight, Inc. (Case No. 19-12809) and Eastern Freight
 Ways, Inc. (Case No. 19-12812), which shall remain open until their Estates are fully administered
 pursuant to the Plan—shall be closed as of the Effective Date. The Chapter 11 Cases that shall be
 closed as of the Effective Date are as follows:

                   Apex Logistics, Inc.               (Case No. 19-12815)
                   Carrier Industries, Inc.           (Case No. 19-12820)
                   Hollywood Avenue Solar, LLC        (Case No. 19-12818)
                   Jans Leasing Corp.                 (Case No. 19-12824)
                   Myar, LLC                          (Case No. 19-12827)
                   MyJon, LLC                         (Case No. 19-12828)
                   NEMF World Transport, Inc.         (Case No. 19-12826)
                   NEMF Logistics, LLC                (Case No. 19-12821)
                   United Express Solar, LLC          (Case No. 19-12830)

         PLEASE TAKE FURTHER NOTICE that the Plan, the Confirmation Order, and their
 terms and provisions are binding upon and inure to the benefit of the Debtors, the Estates, the
 Holders of Claims, and the Holders of Equity Interests, and their respective successors and assigns,
 irrespective of whether such Claims or Equity Interests are impaired under the Plan or whether the
 Holders of such Claims or Equity Interests have accepted the Plan.



                                                 -3-
Case 19-12809-JKS       Doc 1153     Filed 02/03/20 Entered 02/03/20 10:15:43             Desc Main
                                    Document     Page 4 of 4



         PLEASE TAKE FURTHER NOTICE that after the Effective Date, any Entities or
 Persons that want to continue to receive notice in these Chapter 11 Cases must file a renewed
 request to receive documents pursuant to Bankruptcy Rule 2002 within thirty (30) days of the
 Effective Date of the Plan. To the extent a renewed request is not filed with the Bankruptcy Court,
 the Liquidating Trustee is authorized to limit notice and not include such Entities or Persons on
 any official post-Effective Date service lists.


 February 3, 2020                             LOWENSTEIN SANDLER LLP
 Newark, New Jersey
                                              /s/ Joseph J. DiPasquale
                                              Mary E. Seymour, Esq.
                                              Joseph J. DiPasquale, Esq.
                                              Michael Papandrea, Esq.
                                              One Lowenstein Drive
                                              Roseland, NJ 07068
                                              Telephone: (973) 597-2500
                                              Facsimile: (973) 597-2400
                                              E-mail: mseymour@lowenstein.com
                                              E-mail: jdipasquale@lowenstein.com
                                              E-mail: mpapandrea@lowenstein.com

                                              - and -

                                              ELLIOTT GREENLEAF, P.C.
                                              Rafael X. Zahralddin, Esq.
                                              Jonathan M. Stemerman, Esq.
                                              Sarah Denis, Esq.
                                              1105 Market Street, Suite 1700
                                              Wilmington, DE 19801
                                              Telephone: (302) 384-9400
                                              Facsimile: (302) 384-9399
                                              E-mail: rxza@elliottgreenleaf.com
                                              E-mail: jms@elliottgreenleaf.com
                                              E-mail: sxd@elliottgreenleaf.com

                                              Co-Counsel to the Liquidating Trustee




                                                 -4-
